DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed October 22, 2020 is acknowledged. New claims 27-28 have been added. Claims 18 and 25 have been cancelled.  Claims 3, 6-7, 14, 16-17 and 21-24 have been amended. Non-elected Species, Claims 5 and 15 have been withdrawn from consideration. Claims 3-8, 12, 14-17, 19-24 and 26-28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021 was filed after the mailing date of the Allowance Notice on February 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The crossed-out is/are the reference(s) on record. 

Corrected Allowable Subject Matter
Claims 3-8, 12, 14-17, 19-24 and 26-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH D MAI/Primary Examiner, Art Unit 2829